11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

||Case 3:19-cv-00724-MMD-CLB Document17 Filed 03/13/20 Page 1 of 2

JAMES P. KEMP, ESQ.

 

Nevada Bar No. 006375 ZL

KEMP & KEMP _V_ FILED RECEIVED
7435 West Azure Drive, Suite 110 ——__ ENTERED _____ SERVED ON
Las Vegas, NV 89130 COUNSELPARTIES OF RECORD

 

 

MAR 16 2820

 

 

ARY M. GILBERT, ESQ.
dmitted Pro Hac Vice CLERK US DISTRICT COURT

 

HOMAS J. GAGLIARDO, ESQ. By: DISTRICT OF NEVADA

dmitted Pro Hac Vice

GILBERT EMPLOYMENT LAW
100 Wayne Ave., Ste. 900 | Silver Spring, MD 20910
301.608.0880 | f£. 301.608.0881

. tgagliardo@GELawyer.com
gary@GELawyer.com

Attorneys for Plaintiff ALICE WIELAND

 

 

 

DEPUTY

 

UNITED STATES DISTRICT COURT
DISTRICT OF NEVADA

kK

LICE WIELAND, )

)
Plaintiff, )
vs. ) Case No.: 3:19-cv-724-MMD-CLB

)
BOARD OF REGENTS OF THE NEVADA) STIPULATION AND [

SYSTEM OF HIGHER EDUCATION, a) ORDER TO PERMIT REMOTE
political subdivision of the State of Nevada; ) PARTICIPATION IN EARLY NEUTRAL

EVALUATION AND FOR RELIEF
FROM PARTICIPATION IN EARLY
Defendants.) |§ NEUTRAL EVALUATION

(First Request)

Nee Ne Ne Ne

 

The parties to this action, by and through their respective attorneys, hereby stipulate as follows:
1. With the Court’s permission the parties agree to proceed with the Early Neutral Evaluation
session, presently scheduled for March 25, 2020, without the physical presence of Thomas J.

Gagliardo, who shall be available by telephone or video conferencing as ordered by the Court.

 
Case 3:19-cv-00724-MMD-CLB Document 17 Filed 03/13/20 Page 2 of 2

 

 

 

1 This stipulation is necessitated by the fact that Mr. Gagliardo has been advised not to travel long
2 distance by air because he is more than 60 years of age.
3 2. The parties further stipulate that Gary M. Gilbert, Esq. may be excused from attending the ENE
4
as he has another pressing matter to attend to and his presence would be redundant as Ms.
5 i
Wieland will have both Mr. Kemp (in person) and Mr. Gagliardo representing her at the ENE
6
7 and Ms. Wieland, who has ultimate settlement authority, will be personally present as well.
8
Dated: March 13, 2020 Dated: March 13, 2020
9
/s/ James P. Kemp /s/ Melissa P. Barnard
10 ||| James P. Kemp, Esq. Melissa P. Barnard, Esq.
|} KEMP & KEMP ATTORNEYS AT LAW UNIVERSITY OF NEVADA RENO
11 || 7435 West Azure Drive, Suite 110 1664 N. Virginia Street/MS550
12 Las Vegas, NV 89130 Reno, NV 89557-0550
(702) 258-1183/ 258-6983 fax (775) 784-3492/ (775) 327-2202 fax
13 || Attorney for Plaintiff Alice Wieland Attorney for Defendant NSHE
14
tS ORDER
16 |]
17 IT IS SO ORDERED.
18

20

21)
22 Dated: 3 ie [20

 

23

 

24 |
25
24
27

28

 

 

 
